Filed 4/13/15 Miranda v. Super. Ct. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


FRANK PAUL MIRANDA,

     Petitioner,

         v.                                                            G050870

THE APPELLATE DIVISION OF THE                                          (Super. Ct. No. 30-2014-00746722)
SUPERIOR COURT OF ORANGE
COUNTY                                                                 OPINION

     Respondent;

THE PEOPLE,

     Real Party in Interest.



                   Original proceedings; petition for a writ of mandate to challenge an order of
the Appellate Division of the Orange County Superior Court, Deborah C. Servino, Glenn
R. Salter, and Richard Y. Lee, Judges. Petition granted.
                   Chad R. Maddox for Petitioner.
                   No appearance for Respondent.
              Tony Rackauckas, District Attorney and John R. Maxfield, Deputy District
Attorney, for Real Party in Interest.
              *                             *                          *
THE COURT:*
              Petitioner, Frank Paul Miranda, filed a motion to dismiss a misdemeanor
complaint on the basis that he was denied his state and federal constitutional right to a
speedy trial. When the trial court denied his motion, Miranda sought relief by filing a
petition for writ of mandate in the Appellate Division of the Orange County Superior
Court. When his writ petition was denied by the Appellate Division, Miranda sought
relief in this court. The petition has merit and relief is granted.
                                PROCEDURAL HISTORY
              At the motion, the parties agreed on the following facts: On December 11,
2012, Frank Paul Miranda was arrested for driving under the influence. At the time of his
arrest, Miranda gave the officer his correct address where he has resided throughout this
case. Miranda was released on bail with a court appearance scheduled for January 8,
2013. On January 8, Miranda appeared in court, but was told at the clerk’s window that
nothing had been filed. On the same day, Miranda checked-in at the Orange County
District Attorney’s Office and he was given an information sheet indicating nothing had
been filed.
              On May 6, 2013, a misdemeanor complaint was filed alleging two counts of
driving under the influence based on Miranda’s arrest on December 11, 2012. An
“Arraignment Letter” was sent to Miranda’s address advising him that his arraignment
was scheduled for June 3, 2013. When Miranda failed to appear on June 3, an arrest
warrant was issued by the trial court on June 13, 2013.




*      Before O’Leary, P. J., Rylaarsdam J., and Ikola, J.

                                                2
               On April 18, 2014, the trial court recalled the bench warrant and Miranda
was arraigned on the misdemeanor complaint. Because over 16 months had passed from
his arrest to his arraignment on the complaint, he filed a speedy trial motion pursuant to
both the California and U.S. Constitutions.
               At the hearing on the motion, the People acknowledged there was no proof
of service for the arraignment letter, and the Sheriff’s Department did not serve the
warrant after the warrant issued. The People also acknowledged that Miranda was
unaware the driving under the influence case had been filed and the case was pending
until he applied for an independent contractor job on March 21, 2014, and he was told his
proposal could not be considered because of his unresolved court case from his arrest in
2012.
               At the conclusion of the motion, the trial court announced its tentative
opinion and said, “I’m finding that the time for the speedy trial motion starts to run in this
case on the date of the arrest; and I’m finding that on the day of the arrest he was – the
defendant gave the right address and that he appeared as the citation required him to
appear; and that there was no filing and no complaint; and that he did, in fact, check with
the district attorney’s office and found out that there had, in fact, not been any filing.”
               The trial court continued and said, “And I’m using the state’s standard, not
the federal standard, for – so – but the over-the-year delay does cause, I think, a burden to
be placed on the People. And implying those – and in using the factors that you folks are
referring to, even though there’s no proof of actual service of the warrant or the delivery
of the mail, the fact is that the prosecution has a backup system, which is that notice goes
out to the governmental agencies, which apparently is the way he finds out that there is a
complaint out there – is sufficient for the Court to find that the defense, or the accused,
has a burden to show actual prejudice. [¶] And looking at the declarations, I don’t see
the actual prejudice . . . .”



                                               3
              In response to the trial court’s explanation that it was using the state
standard, counsel said, “I understand the Court said that it’s using the state’s standard, but
we’re specifically making the motion alleging a violation of the federal speedy trial
right.” When counsel said, “I don’t know how we get to using the state standard,” the
following exchange took place: “[The Court]: Because you’re in California. You’ve
heard of Calhoun, haven’t you? Well, this is a political thought. Remember a gentleman
– a philosopher named Calhoun? [¶] [Counsel]: No. [¶] [The Court]: Oh, my gosh.
Okay. So he’s a – before the Civil War – big proponent of state rights; okay? So that’s a
continuing dialogue that’s going on. [¶] But for the purpose of my ruling here, I’m
expressly not applying the federal rule. I’m applying the state rule, which is not that far
away from yours in view of the Court’s finding. A – I’m using the date of the arrest,
which is beneficial to the accused. From the date of the arrest to the time he’s actually
arraigned is over a year; and I’m finding on behalf of the accused that, what, the process
that’s in place by the district attorney on straightforward misdemeanors, DUI, is
somewhat de minimis in that they can’t show actual service of the warrant that was
issued or that they actually served a letter to him. [¶] . . . The only way we get to him is
they have a system of notifying the governmental agencies, and that’s why he doesn’t get
his job. He finds out what’s going on. [¶] So there’s a time lapse between the time of
the arrest and the time he’s arraigned. And so those are the factors the Court’s
considering; that when you fill in those four or five factors that come – that the Court’s
balanced that. The State had some responsibility to show due diligence, and I’m finding
that they did. [¶] . . . [¶] . . . They barely had enough. So then I go to you, after I tell
you that, and tell you, you need to show some actual prejudice in addition to the delay in
time.”
              When the trial court denied the motion, Miranda unsuccessfully sought
relief in the Appellate Division of the Orange County Superior Court. After this court
issued an order to show cause, the People filed a return and Miranda filed a traverse.

                                               4
                                        DISCUSSION
                Miranda filed a motion to dismiss the misdemeanor complaint in this case
on the basis that he had been denied his state and federal right to a speedy trial. Although
Miranda’s speedy trial motion clearly states the motion is based on both the state and
U.S. constitutions, the trial court’s decision to “expressly not apply[ ] the federal rule,” is
problematic because there are significant differences between the state and Sixth
Amendment right to a speedy trial, (Scherling v. Superior Court (1978) 22 Cal.3d 493,
504; People v. Martinez (2000) 22 Cal.4th 750, 754) and “we are bound by decisions of
the United States Supreme Court interpreting the federal Constitution” (People v. Bradley
(1969) 1 Cal.3d 80, 86.)
                Under the state standard, the defendant has the initial burden to
affirmatively demonstrate prejudice as a result of the delay. (People v. Lowe (2007) 40
Cal.4th 937, 942.) In contrast, the federal standard, as explained in Barker v Wingo
(1972) 407 U.S. 514, 529 (Barker), employs a more amorphous test, in which prejudice is
but one of four factors, none of which “is ‘either a necessary or sufficient condition to the
finding of a deprivation of the right of speedy trial. Rather, they are related factors and
must be considered together with such other circumstances as may be relevant. In sum,
these factors have no talismanic qualities; courts must still engage in a difficult and
sensitive balancing process.’” (People v. Williams (2013) 58 Cal.4th 197, 233.)
“‘Simply to trigger a speedy trial analysis, an accused must allege that the interval
between accusation and trial has crossed the threshold dividing ordinary from
“presumptively prejudicial” delay . . . .’” (Id. at p. 234, citing Barker, supra, 407 U.S. at
pp. 530-531.)
                Once a defendant triggers the federal speedy trial analysis, “some of the
factors” courts should assess in determining whether he or she has been deprived of
speedy trial rights include “[l]ength of delay, the reason for the delay, the defendant’s
assertion of his right, and prejudice to the defendant.” (Barker v Wingo, supra, 407 U.S.

                                               5
at p. 530.) Barker explains, “The approach we accept is a balancing test, in which the
conduct of both the prosecution and the defendant are weighed.” (Ibid.) “[B]ecause of
the imprecision of the right to speedy trial, the length of delay that will provoke such an
inquiry is necessarily dependent upon the peculiar circumstances of the case. To take but
one example, the delay that can be tolerated for an ordinary street crime is considerably
less than for a serious, complex conspiracy charge.” (Id. at pp. 530-531.)
              Rather than weighing the Barker factors, as the federal standard requires,
the trial court in this case mistakenly concluded that Miranda needed to “show some
actual prejudice in addition to the delay in time.” The trial court’s refusal to apply the
correct legal standard to Miranda’s federal speedy trial claim represents an error of law
and therefore the appellate division abused its discretion when it denied Miranda’s
petition for writ of mandate to compel the trial court to conduct a hearing at which the
court considers the Barker factors. (See also Serna v. Superior Court (1985) 40 Cal.3d
239, 264.)
              Initially, this court issued an order to show cause (OSC) and set a schedule
for briefing and oral argument. After reviewing the parties’ briefs and the record below,
we conclude that Miranda’s entitlement to a new hearing under both the state and federal
speedy trial standards is “so obvious that no purpose could reasonably be served by
plenary consideration of the issue . . . .” (Lewis v. Superior Court (1999) 19 Cal.4th
1232, 1241.) Having received full briefing on the subject, we discharge the OSC as
having been improvidently granted, and grant the petition for writ of mandate in the first
instance, without the necessity of oral argument. Because of the societal interests in a
speedy trial, there also “‘“is an unusual urgency requiring acceleration of the normal
process . . . .” [Citation.]’” (Ibid.; see also Countrywide Home Loans, Inc. v. Superior
Court (1997) 54 Cal.App.4th 828.)




                                              6
                                        DISPOSITION
              The OSC is discharged as improvidently granted. Let a peremptory writ of
mandate in the first instance issue directing the Appellate Division of the Orange County
Superior Court to vacate its order denying the petition for writ of mandate. The
Appellate Division is directed to grant the petition for writ of mandate and compel the
trial court to vacate its order denying petitioner’s speedy trial motion and conduct a new
hearing at which the trial court follows Barker, supra, 407 U.S. 514, in considering
petitioner’s speedy trial motion based on the Sixth Amendment.
              This decision shall be final as to this court 15 days after its filing. (Cal.
Rules of Court, rule 8.490(b)(2)(A).)




                                              7